862 F.2d 321
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.UNIVERSAL LIFE CHURCH, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 88-1179.
United States Court of Appeals, Federal Circuit.
Oct. 18, 1988.

Before FRIEDMAN, BISSELL and MAYER, Circuit Judges.
PER CURIAM.


1
The judgment of the United States Claims Court, 13 Cl.Ct. 567 (1987), granting the motion of the United States for summary judgment dismissing the complaint seeking a declaratory judgment that the appellant is an exempt organization under 26 U.S.C. Sec. 501(c)(3) (1982), is affirmed on the basis of the opinion of Judge Nettesheim of the Claims Court.